Motion for a reargument denied; motion for leave to appeal to the Court of Appeals granted and question for review certified. [See 248 App. Div. 451.] Present — Sears, P. J., Taylor, Bdgcomb, Thompson and Crosby, JJ. Rochester Trust and Safe Deposit Company, Appellant, v. Rodney S. Hatch and Greeta Gray Hatch, His Wife, Respondents.—■ Motion for leave to appeal to the Court of Appeals granted and question -for review certified. [See *713248 App. Div. 945.] Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.